--------------------------------------------------------------------------------

Exhibit 10.1
 
 
(divinerune logo) [t73496001_v2.jpg]
 
SOFTWARE DISTRIBUTION AGREEMENT
 
This Software Distribution Agreement (“Agreement”) is entered into as of January
25th, 2012  (the “Effective Date”) by and between DivineRune Inc.
(“DivineRune”), having principal offices at 359 Ocean Avenue, Massapequa, New
York 11758 and Applied DNA Sciences Inc. with offices at 25 Health Sciences
Drive, Ste 215, Stony Brook, New York 11790 (“ADNAS”).
 
BACKGROUND
 
DivineRune is the owner and/or has a right to license to others certain computer
software programs and related documentation. ADNAS desires (a)  an exclusive
license of Divine Software and Services when they are used in conjunction with
ADNAS’ DNA Authentication based products or any other nonQR code taggant, and
(b) a nonexclusive, nontransferable, non-assignable and limited right and
license to reproduce, market, and distribute such products solely as set forth
herein, and DivineRune agrees to grant to ADNAS such right and license solely as
set forth herein.
 
Now, therefore, in consideration of the mutual covenants hereinafter set forth,
the receipt and sufficiency of which is hereby acknowledged, DivineRune and
ADNAS, intending to be legally bound, hereby agree as follows:
 
1.   DEFINITIONS.  As used in this Agreement, and in addition to any other terms
defined in this Agreement, the following terms shall have the following
meanings:
 
1.1.   Documentation means the documentation of the Software prepared by
DivineRune for use by End Users.
 
1.2.   End User means an entity permitted to use one or more Products under an
End User Agreement, incorporating the terms and conditions required to be
included as set forth in this Agreement, for the End User’s internal use only
and without the further right to sublicense, distribute, transfer or transmit
the Products.
 
1.3.   Executable Code means a series of one or more instructions executable
after suitable processing by a computer or other programmable machine, without
compilation or assembly.
 
1.4.   Fees mean the License Fees and Revenue Sharing (referenced in Section
5.1), the fees for Training Services (referenced in Section 4.2 and Appendix E),
and the fees for Additional Services (referenced in Section 4.3).
 
1.5.   Minimum Fees mean the minimum aggregate fee ADNAS successor, acquirer or
assignee (each, a “Successor”) agrees to pay DivineRune for the Products and
Services that are under exclusivity. Minimum Fees are designed to prevent
DivineRune Products and Services from being sequestered as well as ensure the
active marketing of the DivineRune Products and Services.
 
1.6.   Marks mean the trademarks, service marks, or trade names of DivineRune
associated with the Products as designated by DivineRune.
 
Software Distribution Agreement – R 2011.02
Page 1

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
1.7.   Master Copy means a master copy of the Software on magnetic media and a
master copy of the Documentation either on magnetic media or in hard copy as
determined in the reasonable discretion of DivineRune.
 
1.8.   Module means a functionally separable component of the Software.
 
1.9.   Products mean the Software and its associated Documentation.
 
1.10.          Proprietary Notices means any and all proprietary rights notices
designated by DivineRune, including, but not limited to, copyright notices
affixed or included by DivineRune on or in association with the Products,
including such notices as are set forth on the Master Copy.
 
1.11.          Registered End Users means those prospective End Users who are
accepted by DivineRune as Registered End Users in accordance with Section 2.2.
 
1.12.          Safe Country means a country more particularly described on
Appendix F.
 
1.13.          Seat means, for each Module of each item of Software, a
workstation, whether a dumb terminal or containing a single CPU, that has or is
capable of having simultaneous access to the client or terminal Module of such
Software.
 
1.14.          Server means a single CPU that can access through its registers
addressable memory (such as RAM, main memory, extended memory, expanded memory,
or virtual memory) that has or is capable copying the server Module of Software
into such memory.
 
1.15.          Services mean the Maintenance Services, Training Services,
Additional Services, and all other services to be provided by DivineRune to
ADNAS under this Agreement.
 
1.16.          Software means the computer software, in Executable Code only,
that is included within the scope of this Agreement as listed in the attached
Appendix A, as such schedule may be amended from time to time by the mutual
agreement of DivineRune and ADNAS, and as such computer software may be
enhanced, upgraded, or otherwise modified from time to time by DivineRune.
 
1.17.          Source Code means a series of instructions or statements in an
English-like high-level computer language, such as C, C++, C#, or JAVA that is
normally transformed by an interpreter or compiler into machine-readable
Executable Code for actual use on a computer.
 
1.18.          Term means the Initial Term and each Renewal Term.
 
1.19.          Engagement means the client locations where ADNAS has deployed
DivineRune Software.
 
1.20.          Authentication means a process or method of accurately
identifying an object for its authenticity in order to build trust and
credibility between the Brand owner and consumers, protect reputation and
intellectual property, meeting various compliance and quality control
initiative.
 
1.21.          DNA Authentication means use of DNA, or deoxyribonucleic acid,
based authentication method, i.e. PCR-based DNA Analysis and Full DNA
Sequencing.
 
Software Distribution Agreement – R 2011.02
Page 2

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
2.           GRANT OF  RIGHT AND LICENSE.
 
2.1.         Grant of License. Subject to the terms and conditions of this
Agreement, DivineRune grants to ADNAS, and ADNAS accepts, the following rights
and licenses:
 
 
(a)
A transactional, nontransferable, nonexclusive right and license to sublicense
the Products to Registered End Users for use on computers and mobile devices;
without the further right to sublicense, distribute, transfer or transmit the
Products;

 
 
(b)
A transactional, transferable, exclusive right (“Exclusivity”) and license to
sublicense the Products to Registered End Users for use on computers and mobile
devices; without the further right to sublicense, distribute, transfer or
transmit the Products when Products are used in conjunction with ADNAS’ DNA
Authentication based products and/or other non QR taggants;

 
 
(c)
A nontransferable, nonexclusive right and license to reproduce copies of the
Products from the Master Copy for distribution only to End Users in accordance
with subsection (a) above;

 
 
(d)
A nontransferable, nonexclusive right and license to use the Demonstration
Copies for the sole purposes of demonstrating the features and functionality of
the Products to Registered End Users;

 
 
(e)
A nontransferable, nonexclusive right and license to use the Marks in
conjunction with the licenses granted to ADNAS in subsections (a), (b), and (c)
above unless such Marks are exclusively for use with ADNAS’ DNA Authentication
based products and/or other non QR based taggants in which case ADNAS will be
granted a transferable, exclusive right and license to use the Marks in
conjunction with the licenses granted to ADNAS in subsections (a), (b) and (c)
above.

 
2.2.                 Scope of Appointment.  DivineRune hereby appoints ADNAS,
and ADNAS hereby accepts such appointment, as DivineRune’s distributor of the
Products during the term of this Agreement,  subject to the terms and conditions
of this Agreement.
 
2.3  Registration Process.
(a)          In the event that ADNAS desires to market the Products to a
prospective End User, then ADNAS shall deliver to DivineRune a proposed
registration request (a “Request Form”). The Request Form shall contain such
information as DivineRune may reasonably require from time to time upon ten (10)
business days’ prior notice to ADNAS. DivineRune’s current Request For Quote is
attached as Appendix C. Upon receipt of a request, DivineRune may, in
DivineRune’s sole discretion, designate the person or entity described on the
Request Form as a Registered End User by delivery of written notice to ADNAS
(the “Registration Notice”). The effective date of registration of a Registered
End User (the “Registration Effective Date”) shall be the date of the
Registration Notice, except as provided in the following sentence. In the event
that DivineRune does not respond to a Request Form from ADNAS within ten (10)
business days after receipt of a Request Form, then the person or entity
designated on such Request Form shall be deemed to be a Registered End User, and
the Registration Effective Date of such Registered End User shall be the
eleventh (11th) day after the date of receipt by DivineRune of such Request
Form. The status of any prospective End User as a Registered End User shall
expire 180 days after the Registration Effective Date, unless otherwise mutually
agreed in writing. Prospective Registered End User shall remain assigned to
ADNAS for an additional 180 days should ADNAS provide substantial sales activity
within the last 30 days prior to expiration, such substantial sales activity to
consist of client interaction within the past thirty (30) days or similar sales
activity.
 
Software Distribution Agreement – R 2011.02
Page 3

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
(b)           DivineRune agrees that so long as a person or entity remains a
Registered End User, DivineRune shall not attempt to market the Products to such
Registered End User. The parties acknowledge that DivineRune intends, without
any obligation of DivineRune to ADNAS whatsoever, to provide for similar
registration procedures and limitations with DivineRune’s other distributors, in
order to prevent unnecessary prospective End User confusion. Nothing contained
in this Agreement shall be deemed to create any obligation on the part of
DivineRune to limit the marketing rights of any other DivineRune distributor or
to create any third party rights in ADNAS to enforce the terms and conditions of
any agreement between DivineRune and any third party distributor.
 
(c)           ADNAS acknowledges and agrees that DivineRune may establish
requirements for prospective End Users to be granted Registered End User status
and may deny Registered End User status to any prospective End User for any
reason, including, without limitation, the previous granting of Registered End
User status of such prospective End User to another distributor or DivineRune’s
intentions to market to such prospective End User directly.
 
2.4.                 Reservation of Rights. DivineRune reserves all rights not
expressly granted herein, including but not limited to the rights to market the
Products either directly or through distributors and/or third parties. Except as
set forth in the Agreement, no express or implied license or right of any kind
is granted to ADNAS regarding the Products or the Marks, including, but not
limited to, any right to know, use, produce, receive, reproduce, copy, market,
sell, distribute, transfer, translate, modify, adapt, disassemble, decompile, or
reverse engineer the Products or create derivative works based on the Products
or any portions thereof, or obtain possession of any source code or other
technical material relating to the Products.
 
2.5.                 Exclusivity Conditioned on Minimum Fee. As long as the
ADNAS has paid in full all amounts owed to DivineRune pursuant to this
Agreement, when due, ADNAS shall retain Exclusivity to sublicense the Products.
 
2.6.                 Conditional Exclusivity upon Change of Control. In order
for the ADNAS Successor to retain Exclusivity in the event of a Change of
Control (as defined below), the Successor shall, quarterly, on the last day of
each fiscal quarter for the immediate four quarters after Change of Control  ,
pay to DivineRune,  an amount not less than the amount which the ADNAS paid to
DivineRune pursuant to this Agreement in the most recently completed fiscal
quarter prior to the Change of Control, which amount shall increase by five (5)%
in each fiscal quarter after the Change of Control (the “Minimum Fee”).  The
Minimum Fee shall be pro-rated for the remainder of the fiscal quarter in which
the Change of Control occurred and for the part of the fiscal quarter in which
the Agreement terminates.   If the Successor fails to pay the Minimum Fee in
full when due, then, at such time, the Exclusivity shall terminate, and
DivineRune shall immediately have the right to sell or license the Application
to any person or entity for any length of time and for any price.
 
2.7.                 Change of Control.  “Change of Control” shall mean:
 
a)
the purchase or other acquisition by any person, entity or group of persons, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities and Exchange Act of 1934) of twenty (20%) percent or more of either
the outstanding shares of common stock or the combined voting power of Company’s
then outstanding voting securities entitled to vote generally; or

 
Software Distribution Agreement – R 2011.02
Page 4

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
 
b)
the approval by the stockholders of the Company of a reorganization, merger, or
consolidation, in each case, with respect to which persons who were stockholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than fifty (50%) percent of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated Company’s then outstanding securities;
or

 
c)
persons on the board of directors of the Company on the Effective Date of this
Agreement cease to constitute at least a majority of the board of directors of
the Company; or

 
d)
a liquidation or dissolution of Company or of the sale of all or substantially
all of Company’s assets.

 
2.8               Successors and Assigns This Agreement will be binding on the
Parties and their successors and assigns, including, without limitation on a
Successor of the Company as defined above.
 
 
3.           MAINTENANCE SERVICES.  DivineRune shall provide to ADNAS the
“Maintenance Services” described in this Section 3.
 
3.1.              New Releases. DivineRune shall make available to ADNAS all new
releases and versions of the Product promptly upon completion thereof, including
all modifications, error fixes, and associated documentation. Nothing contained
herein, however, shall require DivineRune to create any new releases and/or
versions of the Product unless otherwise expressly set forth in this Agreement.
 
3.2.                      Error Correction.  DivineRune agrees that DivineRune
will use reasonable commercial efforts to correct all verifiable and
reproducible “Errors”. For the purposes of this Agreement, “Error” means a
failure of the Software to conform to the functional specifications contained
within the Documentation, and “Error Correction” means either a software
modification or addition in Executable Code that when made or added to the
Software, establishes material conformity of the Software to the material
functional specifications contained within the Documentation, or a procedure or
routine that, when included in the regular operation of the Software, eliminates
the practical adverse effect on the End User of such nonconformity. Upon
delivery of an Error Correction to ADNAS, such Error Correction shall be
considered to be a part of the Software. Within a reasonable period of time
after verifying that such an Error is present, DivineRune shall initiate work in
a diligent manner toward development of an Error Correction. DivineRune shall
not be responsible for correcting Errors resulting from misuse, negligence,
revision, modification, or use of the Software or any portion thereof by ADNAS,
any End User, or any other person or entity. that is not in accordance with the
license restrictions ADNAS shall promptly notify DivineRune of all reported
Errors encountered by ADNAS or to the extent known by ADNAS, any End User in
using the Software.
 
3.3.              End User Support. DivineRune agrees that DivineRune shall
provide prompt End User Support services, including telephone support, to End
Users reporting problems in the use of the Products and to seek assistance with
regard to such problems during DivineRune’s normal business hours from 8:00 am
to 8:00 pm Eastern or Eastern daylight time, as the case may be, weekends and
bank holidays excepted, moreover DivineRune shall be entitled to additional fees
charges due to extended hours of support. If additional end user support is
requested by a customer, ADNAS and DivineRune will agree on additional fees on a
case by case basis using the Client Engagement Schedule in Appendix B.
 
Software Distribution Agreement – R 2011.02
Page 5

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
4.           ADDITIONAL RESPONSIBILITIES OF DIVINERUNE.
 
4.1.              Contact with End Users and Registered End Users. DivineRune
will be responsible for certain direct contact with End Users and Registered End
Users during implementing and supporting the Products. Notwithstanding the
earlier termination or expiration of this Agreement for any reason, DivineRune
shall be responsible for performing all support services in accordance with any
contractual arrangement entered directly or indirectly, thru ADNAS, into with
End Users during the entire term of such contracts, unless otherwise specified
herein.  This includes, but is not limited to, writing specifications,
documentation and user manuals which are unique to each customer, Termination of
this Agreement will not result in the automatic termination of any End User
license.
 
4.2.              Delivery of Products. Within a reasonable time after the
Effective Date, DivineRune shall ship to ADNAS one (1) Master Copy for use by
ADNAS solely as set forth in this Agreement.
 
4.3.              Training Services. DivineRune shall provide to ADNAS staff
Sales Training and Technical Training, as described in Appendix E (the “Training
Services”).  Annual Training Services shall be free of charge. In addition,
DivineRune shall provide the initial end-user training to End Users and
Registered End Users free of charge. Any additional training request by ADNAS or
End Users and Registered End Users is subject to fees to be negotiated in good
faith.
 
4.4.              Additional Services. At ADNAS’s request, DivineRune will
provide ADNAS with consulting, programming, and technical services related to
the Products, including services for customization and adaptation (collectively,
the “Additional Services”). Except for Additional Services that impact ADNAS’s
ability to meet a Service Level Agreement with an End User Client which shall be
provided immediately upon request, the Additional Services shall be provided
based upon the availability of DivineRune personnel but in no event shall such
Additional Services commence more than seven (7) days after ADNAS’s request and
shall be subject to the DivineRune rates to be determined as part of Appendix B.
All out of pocket expenses, including travel, food, and lodging, with prior
written approval of ADNAS CEO or CFO, shall be reimbursed by ADNAS subject to
and in accordance with ADNAS’s Travel and Expense policy.  All such expenses
shall be reimbursed “at cost” to the DivineRune, without subsequent mark-ups or
charges. ADNAS shall not reimburse DivineRune for normal commutation or living
expenses or entertainment expenses. Transportation and lodging costs
reimbursable hereunder shall be based on coach economy prices.  DivineRune shall
submit detailed and documented invoices of any such expenses within thirty (30)
days of incurring such expense. Expenses shall be paid thirty (30) days upon
receipt of invoice.
 
5.           LICENSE FEES AND PAYMENT.
 
5.1.              Initial Exclusivity Compensation.  Due upon execution of this
agreement, subject to the approval of ADNAS Board of Directors, ADNAS hereby
agrees to issue DivineRune a three year warrant to purchase one million
(1,000,000)  common shares.  The exercise price of the warrant shall be the fair
market value of ADNAS shares at the time this Agreement is executed. This
warrant shall vest in twelve (12) months.
 
Software Distribution Agreement – R 2011.02
Page 6

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
5.2.              Revenue Sharing.  ADNAS and DivineRune shall determine on a
case by case basis the cost plus formula to be used to compensate DivineRune for
each customer using the Client Engagement Schedule as attached in Appendix B.
ADNAS hereby agrees that revenues due DivineRune shall be recapped and mailed by
the thirtieth (30th) day after the end of the invoiced month or five business
days after receipt of funds from the Customer.
 
5.3.              Pass Through.  DivineRune hereby agrees and acknowledges that
all payments made by ADNAS constitute a “pass through” payment of amounts that
may be owed to ADNAS from other entities. Therefore, DivineRune hereby agrees,
acknowledges and understands that ADNAS shall not be responsible for any funds
due DivineRune except for those funds actually received by ADNAS. ADNAS bears no
responsibility or liability for any such payments due but not received.
 
5.4.              Timing of Payments. All Fees shall be due and payable on a
monthly in arrears basis after the later of the first production use of
DivineRune Software or payment by the End User to ADNAS. For example, if the
first production use and payment by an End User occur in February, then payment
by ADNAS to DivineRune shall be due by the end of March.
 
5.5.              Audit. ADNAS shall keep complete and accurate records to allow
DivineRune, at its expense and upon no less than ten (10) business days notice,
to examine and audit ADNAS’s accounts with respect to ADNAS’s payment and other
obligations under this Agreement. ADNAS agrees to permit DivineRune or, at its
option, a certified public accountant paid by DivineRune, to inspect such
records at reasonable times during normal business hours and performed in a
manner so as to minimize disruptions on ADNAS’ regular business operations. In
the event such audit discloses that the Fees previously paid or reported as due
to DivineRune have been underpaid by more than ten percent (10%) as of the date
of the audit, then ADNAS shall immediately pay to DivineRune the difference and
all documented out-of-pocket expenses (expenses not to exceed twenty-five
thousand dollars) incurred by DivineRune in performing the audit. Any third
party auditors or accountants used under this Section shall not be ADNAS
competitors and must execute a non-disclosure agreement with ADNAS that is
reasonably satisfactory to ADNAS. This audit can be performed no more than once
per year.
 
5.6.              Expenses. ADNAS shall reimburse DivineRune for all preapproved
expenses reasonably incurred in rendering Services to ADNAS in accordance with
ADNAS’s Travel and Expense policy. Such expenses shall include, without
limitation, reasonable travel expenses (including transportation, lodging, and
meals) and the cost of any courier services, photocopying, facsimile,
transmissions, communications charges, telephone calls, and other
expenses.   All such expenses shall be reimbursed “at cost” to the DivineRune,
without subsequent mark-ups or charges. ADNAS shall not reimburse DivineRune for
normal commutation or living expenses or entertainment expenses. Transportation
and lodging costs reimbursable hereunder shall be based on coach economy
prices.  DivineRune shall submit detailed and documented invoices of any such
expenses within thirty (30) days of incurring such expense. Expenses shall be
paid thirty (30) days upon receipt of invoice.
 
5.7.              Delinquent Accounts. Interest may be charged by DivineRune on
delinquent payments and any other fees not paid to DivineRune as provided
hereunder at the rate of ONE AND ONE-HALF PERCENT (1-1/2%) per month or the
maximum amount allowed by law, whichever is less, commencing with the date
payment was due.
 
Software Distribution Agreement – R 2011.02
Page 7

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
5.8.                  Payment in U.S. Currency. All payments from ADNAS to
DivineRune hereunder shall be in U.S. currency and shall be made by means of a
company check, bank check or wire transfer drawn on a U.S. bank to a U.S. bank
account designated by DivineRune.
 
5.9.                          Excise Taxes, Etc. The Fees are net amounts to be
received by DivineRune, exclusive of all taxes, duties, sales taxes, value added
taxes, assessments, and similar taxes and duties, and are not subject to offset
or reduction because of any costs, expenses, taxes, duties, assessments, or
liabilities incurred by ADNAS or imposed on DivineRune in the performance of
this Agreement or otherwise due as a result of this Agreement. Notwithstanding
the foregoing, DivineRune shall be responsible for the payment of any and all
income taxes and income tax withholding of DivineRune. ADNAS agrees to cooperate
with DivineRune in submitting all applications, certificates, and other
information necessary or reasonably requested by DivineRune to reduce or
eliminate any and all income taxes and/or withholding taxes on all Fees. ADNAS
will pass on to DivineRune any tax refunds received by ADNAS with respect to
DivineRune’s previous payment or reimbursement of applicable taxes hereunder, if
any.
 
6.           DISTRIBUTION AND PACKAGING.
 
6.1.                  Generally. ADNAS shall reproduce the Products and
distribute copies of the Products solely in accordance with the requirements
below:
 
(a)           Upon reasonable prior notice from DivineRune, which shall be no
less than ten (10) business days, ADNAS agrees to permit DivineRune access, not
more often than once per year, during ADNAS’ normal business hours and performed
in a manner so as to minimize disruptions on ADNAS’ regular business operations,
to ADNAS’ facility where the reproduction process is undertaken in order for
DivineRune to verify and audit ADNAS’s compliance with this Agreement. Such
verification and audit shall be at DivineRune’s expense and may be performed, at
DivineRune’s option, by an independent third party selected by DivineRune that
is not a competitor of ADNAS and which party shall be bound to ADNAS by
reasonable obligations of confidentially.
 
(b)           ADNAS shall affix to any software distribution media, including
Internet sites referencing the Products, a label containing the Proprietary
Notices. Such Proprietary Notices shall be conspicuous, and ADNAS shall not
obscure or modify such Proprietary Notices.  Should ADNAS decide to market a
generic version of DivineRune Product, whereas DivineRune is not able to
differentiate among users, all software release/download instructions shall
include DivineRune proprietary notices.
 
(c)           ADNAS shall submit to DivineRune, prior to use, distribution, or
disclosure, any advertising, promotion, marketing materials, and publicity
proposed to be used by ADNAS in its efforts to market the Products as set forth
hereunder, or which is otherwise undertaken pursuant to this Agreement, which
materials display any of the Marks (the “Marketing Materials”). ADNAS may not
use, distribute, or disclose the Marketing Materials unless approved by
DivineRune, which approval will not be unreasonably withheld or delayed and
process of approval by Divine Rune should not take more than 3 business
days.  If there is no response in three (3) business days, the Marketing
Materials will be deemed approved.
 
 (d)          ADNAS has and shall exercise no authority to make statements,
warranties or representations concerning the Products that exceed or are
inconsistent with the marketing materials and technical specifications provided
to ADNAS by DivineRune.  ADNAS has and shall exercise no authority to bind
DivineRune to any undertaking or performance with respect to the Products.
 
Software Distribution Agreement – R 2011.02
Page 8

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
(e)           ADNAS shall send DivineRune a copy of each executed End User
Agreement within ten (10) days of receipt thereof by ADNAS.
 
6.2.                  End Users. In connection with the distribution and
licensing of the Products to End Users, and in addition to any other terms and
conditions provided in this Agreement, ADNAS shall also comply with the terms
and conditions of this Section 6.
 
(a)           ADNAS shall submit to DivineRune all forms of End User agreement,
a sample agreement as shown in Appendix D, to be used by ADNAS in connection
with the license of the Product to End Users (collectively, the “End User
Agreements”) for DivineRune’s approval, such approval to be in DivineRune’s sole
discretion.
 
(b)           Prior to distribution of any Product to any End User, such End
User shall fully execute and deliver to ADNAS the End User Agreement approved
for use in the applicable country, and ADNAS shall obtain DivineRune’s prior
written approval of any significant deviations from such End User Agreement.
ADNAS shall not alter, obliterate, modify, change or replace any of the End User
Agreements without DivineRune’s consent.
 
 
6.3.          Demonstration Copies. ADNAS will control and limit or cause to be
controlled and limited the use of the Demonstration Copies for the specific
purposes authorized in Section 2.1.
 
7.           COMPLIANCE WITH LAWS.
 
(a)           Each party will comply with all applicable laws and regulations in
the countries in which the Products are delivered relating in any way to its
performance under this Agreement including, but not limited to, obtaining all
necessary import licenses or permits and any other government approval necessary
for the importation of the Products into such country. Each party will also
comply with all applicable laws and regulations of such countries pertaining to
the licensing, distribution, promotion, and marketing of the Products. Each
party will defend, indemnify, and hold the other party, its subsidiaries and
affiliated companies, and their respective officers, directors and agents,
harmless from and against any and all damages and expenses, including legal
fees, claimed by third parties directly or indirectly as a consequence of a
party’s failure to comply with any applicable laws or regulations. This
obligation shall survive termination of this Agreement.
 
(b)           In exporting Products each party shall be solely responsible for
its own compliance with all applicable United States export laws, rules, and
regulations. In distributing the Products, each party agrees to keep such books
and records and to take such other actions, as may be required by applicable
laws, rules, and regulations, and to comply with any United States export laws,
rules, and regulations applicable to such party.  DivineRune shall notify ADNAS
if any Products are export controlled or restricted and shall provide ADNAS with
any necessary ECCN’s or export licenses.
 
8.             ADDITIONAL RESPONSIBILITIES OF ADNAS.  ADNAS will use its
reasonable efforts in its sole discretion to market and distribute the Product
to potential Registered End Users. ADNAS agrees to promote the Products fairly
and use good faith efforts to present the Products in a positive light to
potential End Users. ADNAS will also keep DivineRune informed of any significant
information relating to the marketing and distribution of the Products. :
 
Software Distribution Agreement – R 2011.02
Page 9

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
8.1.                  Quarterly  Status Report. ADNAS shall deliver to
DivineRune within thirty (30) days after the end of each quarter during the Term
a written report summarizing the status of the Registered End Users, including,
without limitation, a list of the names, the time and substance of the last
communication with such Registered End User, and plan of action for continued
pursuit of such Registered End User.
 
8.2.                  Quarterly Marketing Information. ADNAS shall deliver to
DivineRune written reports at least once quarterly within 30 days of the end of
each calendar quarter describing to its knowledge:
 
(a)           the market conditions relating to the Products, including current
trends and forecasts;
 
(b)           ADNAS’s activities relating to the Products, including significant
inquiries from potential Registered End Users;
 
(c)           information regarding existing or new competitors;
 
(d)           suggestions made by End Users or members of ADNAS’s sales force
for new products or enhancements; and
 
(e)           any knowledge of any infringements or attempted infringements by
third parties of DivineRune’s or its licensors’ trademarks or copyrights, of any
disclosures or misappropriations of DivineRune Proprietary Information, or any
other infringements or misappropriation of any of DivineRune’s or its
licensors’ intellectual property rights.
 
 
8.3.                  Travel and Related Expenses. ADNAS is responsible for its
own costs and expenses of every kind, including travel and office expenses,
relating to its duties hereunder.
 
8.4                   End Users and Registered End Users. End User license will
remain valid separate from this Agreement.  Termination of this Agreement will
not result in the automatic termination of any End User license.
 
8.5.                  End User Responses. At DivineRune’s request, ADNAS will
promptly submit to DivineRune a copy of any proposed or actual technical
response to a request for proposal or request for tender that involves the
distribution of Products to an End User hereunder.  If ADNAS provides such
proposal materials to DivineRune, DivineRune shall be prohibited from bidding,
directly or indirectly, against ADNAS for such proposal.
 
9.           OWNERSHIP.  DivineRune and its licensors expressly retain title and
ownership to all worldwide intellectual property rights, including without
limitation, design, trade secrets, know-how, patent rights, trademarks, and
copyrights in and to the Software, Documentation, Source Code of the Software,
and any modifications, adaptations, derivative works, and enhancements made
thereto. Except as may be set forth in separate written agreements with regard
to Software, Documentation, Source Code of the Software, and any modifications,
adaptations, derivative works, and enhancements made thereto, ADNAS hereby
waives any claim that it may have had or has to title and ownership of
intellectual property rights in and to the Software, Documentation, source code
of the Software, and DivineRune Proprietary Information (as defined in Section
11), and any modifications, adaptations, enhancements, or derivative works made
by or under the direction of DivineRune or ADNAS.
 
Software Distribution Agreement – R 2011.02
Page 10

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
10.           TRADEMARKS.
 
10.1.               Ownership. ADNAS acknowledges that DivineRune and/or its
licensors are the owners of all right, title and interest in and to the Marks,
and ADNAS will not adopt for use any of the Marks in any manner whatsoever
except as expressly provided in this Agreement.
 
10.2.               Use of Marks. In written communications and in advertising,
ADNAS’s use of the Marks shall at all times be in accordance with such styles
and together with such trademark notices as DivineRune may require. ADNAS agrees
that this Agreement does not constitute any conveyance of any right, title or
interest in or to any Marks, except for the permissive uses provided herein. At
the request of DivineRune, ADNAS shall submit to DivineRune any and all
materials bearing or including any of the Marks, for prior review and approval
by DivineRune. ADNAS agrees not to commit any acts, directly or indirectly,
which contest, dispute, or otherwise impair the rights, title, or interest of
DivineRune in or to the Marks. ADNAS agrees not to claim or assert any rights,
title or interest in or to the Marks in any way. The parties agree that all uses
of the Marks by ADNAS shall be in such a manner as to inure at all times to the
benefit of DivineRune. ADNAS shall not use any language or display any Marks in
such a manner as to create the impression that the Marks belong to and are owned
by ADNAS. Upon the request of DivineRune, ADNAS agrees to discontinue the use of
(i) any Marks being used by ADNAS in a manner inconsistent with the guidelines
set forth above, or (ii) any trademark, service mark, or trade name deemed to
create a likelihood of confusion with a Mark.
 
10.4.               Notice of Infringements. ADNAS will promptly notify
DivineRune of any and all third party infringements or attempted infringements
of any of the Marks that may come to ADNAS’s attention, and ADNAS will assist
DivineRune in taking such action against the third party infringers as
DivineRune may elect in its sole discretion. DivineRune will bear the expenses
of ADNAS’s assistance to DivineRune, as may be requested by DivineRune, if the
infringement or attempted infringement arises by virtue of a third party’s act
or omission.
 
10.5.               ADNAS Trademarks. While ADNAS may use the Marks in
connection with the marketing, licensing, and distribution of the Products,
subject to the terms and conditions of this Agreement, ADNAS is not obligated to
use the Marks. ADNAS may use its own trademarks to market, license, and
distribute the Products, and all other requirements otherwise provided in this
Agreement are met. DivineRune may not use any trademarks, service marks, or
trade names owned by ADNAS, without the prior written permission of ADNAS.
 
11.           NONDISCLOSURE AND CONFIDENTIALITY.
 
11.1.               Disclosure. Each party hereunder may disclose to the other
party certain Trade Secrets and Confidential Information of such party or of
such party’s associated companies, suppliers, or customers. For purposes of this
Agreement, “Trade Secrets” means information which: (a) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy; “Confidential
Information” means information, other than Trade Secrets, that is (a) a party’s
operational and business proposals and plans, pricing, financial information,
methods, processes, code, data, inventions, apparatus, statistics, programs,
research, development, information technology, network designs, passwords,
sign-on codes, and usage data; and/or (b) any other information that is
designated as confidential by the disclosing party. All of the disclosing
party’s Confidential Information, including any derivative works thereof, is,
and shall remain, proprietary to the disclosing party. “Proprietary Information”
means Trade Secrets and Confidential Information; “Owner” refers to the party
disclosing Proprietary Information hereunder, whether such party is DivineRune
or ADNAS and whether such disclosure is directly from Owner or through Owner’s
employees or agents; and “Recipient” refers to the party receiving any
Proprietary Information hereunder, whether such party is DivineRune or ADNAS and
whether such disclosure received directly or through Recipient’s employees or
agents.
 
Software Distribution Agreement – R 2011.02
Page 11

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
11.2.                Requirement of Confidentiality. Recipient agrees to hold
the Proprietary Information disclosed by Owner in confidence and not to,
directly or indirectly, copy, reproduce, distribute, manufacture, duplicate,
reveal, report, publish, disclose, cause to be disclosed, or otherwise transfer
the Proprietary Information disclosed by Owner to any third party, or utilize
the Proprietary Information disclosed by Owner for any purpose whatsoever other
than as expressly contemplated by this Agreement. Recipient shall protect the
disclosed Proprietary Information by using the same degree of care, but no less
than a reasonable degree of care, to prevent the unauthorized disclosure of the
Proprietary Information as Recipient uses to protect its own proprietary or
confidential information of a like nature.  With regard to the Trade Secrets,
this obligation shall continue for so long as such information constitutes a
trade secret under applicable law. With regard to the Confidential Information,
this obligation shall continue for the Term and for a period of five (5) years
thereafter. The foregoing obligations shall not apply if and to the extent that:
 
(a)           Recipient establishes that the information communicated was
already known to Recipient, without obligations to keep such information
confidential, at the time of Recipient’s receipt from Owner, as evidenced by
documents in the possession of Recipient prepared or received prior to
disclosure of such information;
 
(b)           Recipient establishes that the information communicated was
received by Recipient in good faith from a third party lawfully in possession
thereof and having no obligation to keep such information confidential; or
 
(c)           Recipient establishes that the information communicated was
publicly known at the time of Recipient’s receipt from Owner or has become
publicly known other than by a breach of this Agreement.
 
11.3.                Security Measures. Without limiting the general obligations
specified above in Section 11.2, Recipient agrees to implement the following
security steps in order to protect the confidentiality and security of the
Proprietary Information disclosed by Owner:
 
(a)           Implement internal procedures to limit, control and supervise the
use of the Proprietary Information disclosed by Owner;
 
(b)           Make the Proprietary Information disclosed by Owner available only
to employees, consultants, and agents of Recipient who are bound by obligations
of confidentiality and restrictions against disclosure at least as restrictive
as those contain herein;
 
(c)           Use those security procedures it uses for its own Proprietary
Information, which it protects against unauthorized disclosure, appropriation or
use, but not less than reasonable security procedures.
 
Software Distribution Agreement – R 2011.02
Page 12

 
 

--------------------------------------------------------------------------------

 
 

ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
12.           WARRANTIES AND INDEMNIFICATION.
 
12.1.               Warranties of DivineRune.
 
(a)           DivineRune warrants to ADNAS that (i) DivineRune have full
authority to execute and perform this Agreement; (ii) this Agreement has been
duly executed and delivered by DivineRune and constitutes the legal, enforceable
and binding obligation of DivineRune; and (iii) DivineRune’s execution and
performance of this Agreement will not violate any law or breach any other
agreement  and (iv) no approval, action or authorization by any governmental
authority or agency is required for DivineRune’s execution and performance
hereof or, if it is, such approval, action or authorization has been obtained
and written evidence thereof has been provided to ADNAS.
 
(b)           DivineRune warrants to ADNAS that the Products will perform
substantially in accordance with DivineRune’s Documentation.  ADNAS’s sole and
exclusive remedy for any breach of the foregoing warranty shall be, at
DivineRune’s option, repair or replacement of the non-conforming software or a
refund of the license fees related to the defective software.  DivineRune
further warrants that: (a) the Products shall comply with all U.S. laws,
regulations, orders and decrees applicable to the healthcare industry; (b)  the
Products does not contain or transmit any malicious code (except for any
malicious code contained in user-uploaded attachments or otherwise originating
from users); (c) DivineRune owns or otherwise has sufficient rights in the
Products to grant to ADNAS the rights to use the Products granted herein; (d)
the Products does not infringe the copyrights, trade secrets patents or
trademark rights of any third party
 
(c)           OTHER THAN AS EXPRESSLY SET FORTH IN SECTION 12.1, DIVINERUNE DOES
NOT MAKE ANY EXPRESS OR IMPLIED WARRANTIES OR CONDITIONS TO DISTRIBUTOR, END
USERS, OR ANY OTHER PERSONS OR ENTITIES WITH RESPECT TO THE PRODUCTS, ANY COPIES
THEREOF, ANY SERVICES PROVIDED HEREUNDER OR OTHERWISE REGARDING THIS AGREEMENT,
WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE
IMPLIED WARRANTY OF MERCHANTABILITY, AND THE IMPLIED WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE.
 
12.2.               Warranties of ADNAS.
 
(a)           ADNAS warrants to DivineRune that (i) ADNAS has full authority to
execute and perform this Agreement; (ii) this Agreement has been duly executed
and delivered by ADNAS and constitutes the legal, enforceable and binding
obligation of ADNAS; (iii) ADNAS’s execution and performance of this Agreement
will not violate any law or breach any other agreement; and (iv) no approval,
action or authorization by any governmental authority or agency is required for
ADNAS’s execution and performance hereof or, if it is, such approval, action or
authorization has been obtained and written evidence thereof has been provided
to DivineRune.
 
Software Distribution Agreement – R 2011.02
Page 13

 
 

--------------------------------------------------------------------------------

 
 

ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
(b)           OTHER THAN AS EXPRESSLY SET FORTH IN SECTION 12.2, ADNAS DOES NOT
MAKE ANY EXPRESS OR IMPLIED WARRANTIES OR CONDITIONS TO DIVINERUNE DISTRIBUTOR,
END USERS OR ANY OTHER PERSONS OR ENTITIES WITH RESPECT TO THE PRODUCTS, ANY
COPIES THEREOF, ANY SERVICES PROVIDED HEREUNDER OR OTHERWISE REGARDING THIS
AGREEMENT, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTY OF MERCHANTABILITY, AND THE IMPLIED WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE.
 
13.           INDEMNIFICATION GENERALLY.
 
13.1.               DivineRune Indemnification. DivineRune shall, except as
otherwise provided below, indemnify, defend and hold harmless ADNAS and its
officers, directors and agents against any damages, costs, and fees resulting
from any third party claims ADNAS that the Software or any of its elements or
the use thereof in accordance with its related Documentation has, will or does
violate or infringe any copyright, trade secret, or other valid proprietary
right of any other person or entity. The right of indemnification as set forth
herein will be subject to all of the following, all of which shall be
DivineRune’s sole expense: (i) ADNAS providing DivineRune with prompt written
notice of the initial claim and filing of the lawsuit relating thereto; (ii)
ADNAS permitting DivineRune to select legal counsel and to defend, compromise,
or settle the lawsuit in the sole discretion of DivineRune; (iii) ADNAS
providing DivineRune with all available information, assistance, authority, and
cooperation to enable DivineRune to defend, compromise, or settle the lawsuit as
provided herein; and (iv) if the use of the Software becomes, or in DivineRune’s
opinion is likely to become, the subject of a claim of infringement, ADNAS
permitting DivineRune, at DivineRune’s option and expense, either to procure the
right for ADNAS to continue to use the Software or to replace or modify the
Software so that it becomes non-infringing. DivineRune will have no liability
for any infringement or misappropriation of any copyright, trade secrets, or
other proprietary rights resulting from modification of the Software performed
other than by DivineRune, from use other than as specified under this Agreement,
and approved End User Agreement, and the related Documentation, or from the use
of the Software with products not specifically approved in writing or whose use
is reasonably foreseeable by DivineRune for use with the Software.
 
13.2.               ADNAS Indemnification. In addition to any other ADNAS
obligations of indemnity provided in this Agreement, ADNAS agrees to indemnify,
defend and hold harmless DivineRune, its affiliates, and their directors,
officers, shareholders, employees and agents from and against any liabilities,
losses, damages, causes of action or injuries, together with costs and expenses,
including reasonable attorneys’ fees, claim by unaffiliated third parties
arising out of or resulting from:
 
(a)           Any failure on the part of ADNAS to pay any taxes, duties or
assessments ADNAS is obligated to pay hereunder or other amounts ADNAS is
obligated to pay as set forth in Section 5; or,
 
(b)           The infringement or claim thereof of any patent, copyright,
trademark, service mark, trade name, trade secret, proprietary and confidential
information right, or any other property right of a third party arising from the
use by ADNAS of any symbol, insignia, name or identifying characteristic
identifying the Products other than a Mark.
 
The right of indemnification as set forth herein will be subject to all of the
following: (i) DivineRune providing ADNAS with prompt written notice of the
initial claim and filing of the lawsuit relating thereto; (ii) DivineRune
permitting ADNAS to select legal counsel and to defend, compromise, or settle
the lawsuit in the sole discretion of ADNAS; and (iii) DivineRune providing
ADNAS with all available information, assistance, authority, and cooperation to
enable ADNAS to defend, compromise, or settle the lawsuit as provided herein.
 
Software Distribution Agreement – R 2011.02
Page 14

 
 

--------------------------------------------------------------------------------

 
 

ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
 
13.3 Notice. DivineRune will give ADNAS prompt written notice of any threat,
warning or notice of any such claim or action. DivineRune will have the right to
conduct the defense of any such claim or action and, consistent with ADNAS’
rights hereunder, all negotiations for its settlement; provided, however, ADNAS
may participate in such defense or negotiations to protect its interests, at its
expense using counsel of its choice, and DivineRune will provide reasonable
assistance to ADNAS and its counsel.

 
14.           TERM AND TERMINATION.
 
14.1.               Term. Unless earlier terminated as provided in this Section
15, this Agreement shall be effective as of the Effective Date and shall remain
in effect until the third (3rd) anniversary of the Effective Date (the “Initial
Term”). This Agreement shall be automatically renewed for successive one-year
periods (each such renewal term is referred to as a “Renewal Term”), subject to
earlier termination as set forth in this Section 14, unless either party
notifies the other on or before six (6) months before the beginning of any
Renewal Term.
 
14.2.               Early Termination. Without prejudice to any other remedies,
either party shall have the right at any time by giving notice to the other to
terminate the Agreement forthwith in any of the following events:
 
(a)           if the other party commits a material breach of any of the terms
or conditions of this Agreement and fails to cure such breach within ninety (90)
days after delivery of notice thereof; or
 
(b)           at a party’s option, if the other party becomes insolvent, makes a
general assignment for the benefit of creditors, suffers or permits an
appointment of a receiver for its business or assets, becomes subject to any
proceedings under any bankruptcy or insolvency law, whether domestic or foreign,
or is liquidated, voluntarily or otherwise; or
 
(c)           at a party’s option, if the other party is acquired or sells all
or a substantial part of its assets  and minimum annual sales are not met this
agreement will revert to a non-exclusive license; or
 
(d)           if any substantial change takes place in the management, ownership
or control of the other party resulting in the management, ownership or control
of the other party by a competitor of the first party or by a company or other
entity with a division or subsidiary that is a competitor of the first party and
minimum annual sales are not met this agreement will revert to a non-exclusive
license
 
14.3.               Termination of Rights to Distribute in Certain Countries. In
addition to any other rights and remedies available under this Agreement, at law
or in equity, DivineRune may terminate ADNAS’s rights under this Agreement with
respect to the right to market, license and distribute the Products in any
country upon thirty  (30) days’ advance written notice in the event the
government of such country (i) enacts currency control laws or regulations which
make it impossible to export the Fees due to DivineRune under this Agreement;
(ii) nationalizes ADNAS; or (iii) commits acts which DivineRune deems to be
unreasonable and injurious to the Software or Documentation or this Agreement.
 
Software Distribution Agreement – R 2011.02
Page 15

 
 

--------------------------------------------------------------------------------

 
 

ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
14.4.               Obligations upon Termination. Upon expiration or termination
of this Agreement for any reason, ADNAS shall immediately return to DivineRune
all DivineRune property, including, but not limited to, the Master Copy, the
Demonstration Copies and the Proprietary Information of DivineRune. Upon return
of such materials, ADNAS shall provide DivineRune with a signed written
statement certifying that it has returned all DivineRune property to DivineRune.
Upon termination of this Agreement for any reason, all rights and licenses
granted by DivineRune hereunder to ADNAS shall immediately cease, provided such
termination shall not result in termination of End User Agreements extended to
End Users. Upon termination or expiration of this Agreement for any reason, all
invoices and any other monies due to DivineRune by ADNAS shall remain due and
payable in accordance with the terms hereof.
 
14.5.               Survival of Terms. Upon termination or expiration of this
Agreement, and in addition to any provisions that expressly provide to survive
any termination of this Agreement, the provisions of this Agreement providing
for payment of Fees to DivineRune, protection of DivineRune’s proprietary
rights, warranties, the limitation of liability, compliance with laws,
indemnities, arbitration and other provisions of this Agreement concerning the
ongoing interests of DivineRune, including, but not limited to, Sections 2.3, 5,
7, 9, 10, 11, 12, 13, 14, 15, 16, and 17 shall continue and survive in full
force and effect.
 
15.           ARBITRATION.
 
(a)           The parties agree that any dispute, claim or controversy relating
in any way to this Agreement shall be settled by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”), with judgment upon the award rendered by the arbitrator to be entered
in any court of competent jurisdiction. Notwithstanding the foregoing or the
then-current specified Commercial Arbitration Rules, the following shall apply
with respect to the arbitration proceeding: (i) the arbitration proceeding shall
be conducted by one arbitrator selected by the parties, provided if the parties
fail to make such designation within five days after receipt by the AAA of any
demand for arbitration, the AAA shall make the appointment in its sole
discretion; (ii) the existence, subject, evidence, proceedings, and ruling
resulting from the arbitration proceedings shall be deemed confidential
information, and shall not be disclosed by either party, their representatives,
or the arbitrator (except: (a) to the professional advisers of DivineRune or
ADNAS; (b) in connection with a public offering of securities by DivineRune or
ADNAS; (c) as ordered by any court of competent jurisdiction; or (d) as required
to comply with any applicable governmental statute or regulation); (iii) the
arbitrator shall be required to prepare written findings of fact; and (iv) the
arbitrator may grant any relief or remedy which the arbitrator deems just and
equitable.
 
(b)           Each party to the arbitration is to pay an equal part of the
deposit fixed by the AAA. Notwithstanding the determination of the arbitrator
(i) all costs associated with the arbitration and imposed by the AAA or the
arbitrator shall be borne equally by each party to the arbitration, and (ii)
each party to the arbitration shall be responsible for its own attorneys’ fees
and other professional fees incurred in connection with the arbitration.
Determinations of such arbitrator will be final and binding upon the parties to
the arbitration, and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction, or application may be made to such
court for a judicial acceptance of the award and an order of enforcement, as the
case may be. The arbitrator shall apply the law of the State of New York without
giving effect to its conflict of law rules. All proceedings before the
arbitrator shall be conducted in the English language.
 
Software Distribution Agreement – R 2011.02
Page 16

 
 

--------------------------------------------------------------------------------

 
 

ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
16.           LIMITATION OF LIABILITY.
 
(a)           EXCEPT FOR (A) EACH PARTY’S INDEMNIFICATION, INCLUDING
INFRINGEMENT OBLIGATIONS HEREUNDER, OR (B) ANY INTENTIONAL REFUSAL BY ANY PARTY
TO PERFORM ITS MATERIAL OBLIGATIONS UNDER THIS AGREEMENT, OR (C) A CLAIM ARISING
FROM A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT WILL EITHER
PARTY BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT, REGARDLESS OF THE FORM
OF CLAIM OR ACTION, IN AN AMOUNT THAT EXCEEDS THE TOTAL FEES PAID OR OWED
TO  UNDER THIS AGREEMENT FOR THE PREVIOUS TWELVE MONTH PERIOD. THIS LIMITATION
OF LIABILITY IS CUMULATIVE AND NOT PER INCIDENT.
 
(b)           EXCEPT FOR (A) EACH PARTY’S INDEMNIFICATION, INCLUDING
INFRINGEMENT OBLIGATIONS HEREUNDER, OR (B) ANY INTENTIONAL REFUSAL BY ANY PARTY
TO PERFORM ITS MATERIAL OBLIGATIONS UNDER THIS AGREEMENT, OR (C) A CLAIM ARISING
FROM A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT WILL EITHER
PARTYBE LIABLE TO THE OTHER PARTY FOR SPECIAL, CONSEQUENTIAL, EXEMPLARY,
INCIDENTAL, OR INDIRECT DAMAGES OR COSTS (INCLUDING LEGAL FEES AND EXPENSES) OR
LOSS OF GOODWILL OR PROFIT IN CONNECTION WITH THE SUPPLY, USE OR PERFORMANCE OF
OR INABILITY TO USE THE PRODUCTS, ANY SERVICES PROVIDED HEREUNDER, OR IN
CONNECTION WITH ANY CLAIM ARISING FROM THIS AGREEMENT, EVEN IF A PARTYHAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR COSTS.
 
(c)           No action arising out of this Agreement, regardless of form, may
be brought by either party or any other third party more than two years after
the date the cause of action has occurred.
 
17.           MISCELLANEOUS.
 
17.1.               Amendments. This Agreement and the Appendixes hereto
represent the entire understanding between the parties hereto and supersede all
other written or oral agreements heretofore made by or on behalf of DivineRune
or ADNAS and may be changed only by agreements in writing signed by the
authorized representatives of the parties.
 
17.2                 Insurance. DivineRune and its agents at their sole cost and
expense shall maintain insurance as requested on a case by case basis by the end
user using the Client Engagement Schedule attached as Appendix B.
 
17.3.               Applicable Law. This Agreement has been made, executed and
delivered in the State of New York, U.S.A. in which state the offices of
DivineRune are located. Accordingly, the parties invoke the laws of the State of
New York regarding the protection of their rights and enforcement of their
obligations hereunder and they mutually stipulate and agree that this Agreement
is in all respects (including, but not limited to, all matters of
interpretation, validity, performance and the consequences of breach) to be
exclusively construed, governed and enforced in accordance with the internal
laws (excluding all conflict of laws rules) of the State of New York and any
applicable federal laws of the United States of America, as from time to time
amended and in effect. Except as provided in Section 15 (related to Arbitration
of disputes), ADNAS consents and submits to the jurisdiction and venue over any
action, suit or other legal proceeding that may arise out of or in connection
with this Agreement, by the United States District Court for the Southern
District of New York and the state courts of the state of New York. The parties
agree that the United Nations Convention on Contracts for the International Sale
of Goods shall not apply in any respect to this Agreement or the parties hereto.
 
Software Distribution Agreement – R 2011.02
Page 17

 
 

--------------------------------------------------------------------------------

 
 

ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
17.4.               Relationship of Parties. Nothing in this Agreement shall
constitute or be deemed to constitute a partnership between the parties hereto
or constitute or be deemed to constitute ADNAS as an affiliate of DivineRune,
for any purpose whatever, and neither party shall have authority or power to
bind the other party, or its affiliates, or to contract in the name of or create
a liability against the other party or its affiliates, in any way or for any
purpose.
 
17.5.               Assignment. Neither this Agreement, nor the obligations of
either party, may be transferred or assigned by either party without the prior
written consent of the other party.
 
17.6.               Waiver. A waiver by either of the parties hereto of any
breach by the other party of any of the terms, provisions or conditions of this
Agreement or the acquiescence of either party hereto in any act (whether
commission or omission) which but for such acquiescence would be a breach as
aforesaid, shall not constitute a general waiver of such term, provision or
condition of any subsequent act contrary thereto.
 
17.7.               Notice. All communications between the parties which are
required or permitted to be in writing shall be sent by hand delivery, with
receipt obtained, or by recognized courier, properly prepaid and sent to the
addresses specified in the first paragraph of this Agreement. All such
communications shall be deemed received by the other party upon the earlier of
actual receipt or actual delivery to the address specified in the first
paragraph of this Agreement. By written communication, either party may
designate a different address for purposes hereof.
 
17.8.               Force Majeure. If the performance of this Agreement by
either party, or of any obligation under this Agreement, other than the payment
of Fees, is prevented, restricted or interfered with by reason of war,
revolution, civil commotion, riot, fire, flood, disaster, acts of public
enemies, blockade or embargo, strikes, any law, order, proclamation, regulation,
ordinance, demand, or requirement having a legal effect of any government or any
judicial authority or representative of any such government, or any other act
whatsoever, whether similar or dissimilar to those referred to in this Section,
which is beyond the reasonable control of the party affected, such party shall,
upon giving prior written notice to the other party, be excused from such
performance to the extent of such prevention, restriction, or interference,
provided that the party so affected shall use its best efforts to avoid or
remove such causes of nonperformance, and shall continue performance hereunder
with the utmost dispatch whenever such causes are removed. Notwithstanding the
foregoing, if such act or condition beyond reasonable control continues for a
period of 180 days or more, the unaffected party may, on notice to the party
affected, terminate this Agreement, and neither party shall have any further
obligation to the other save for those provisions hereunder which, by their
terms, survive the termination of this Agreement.
 
Software Distribution Agreement – R 2011.02
Page 18

 
 

--------------------------------------------------------------------------------

 
 

ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
17.9.               Headings. The section and subsection headings in this
Agreement are inserted solely as a matter of convenience and for reference, and
shall not be considered in the construction or interpretation of any provision
hereof.
 
17.10.            Severability. If any provision hereof is declared invalid by a
court of competent jurisdiction, such provision shall be ineffective only to the
extent of such invalidity, so that the remainder of that provision and all
remaining provisions of this Agreement will continue in full force and effect.
 
17.11.            Appendixes. Appendix A, B, C, D, E, and F described below and
attached hereto, are incorporated into this Agreement wherever referenced.
 
Appendix A                      Description of Software
Appendix B                      Client Engagement Schedule (Sample)
Appendix C                      Request For Quote
Appendix D                      DivineRune End User Agreement
Appendix E                      Training Services
Appendix F                      Safe Countries Form of End User Agreement
 
Software Distribution Agreement – R 2011.02
Page 19

 
 

--------------------------------------------------------------------------------

 
 

ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives effective on the Effective Date.
 

Applied DNA Sciences Inc.    DivineRune Inc.       /s/ Kurt Jensen   /s/ Eugene
Sayan By:    By:        KURT JENSEN    Eugene Sayan  Title:   Title:       CFO 
  CEO, President Date: 1/25/2012    Date: 1/25/2012

 
Software Distribution Agreement – R 2011.02
Page 20

 
 

--------------------------------------------------------------------------------

 
 

ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
APPENDIX A – Description of Software
 

DivineRune Mobile & Cloud Platform

 
DivineRune Mobile & Cloud platform, meaning almost all necessary hardware,
software and services are provided as a service, is a hosted turnkey solution
for secure logistics, mobile commerce, and many other mobile business
transactions. Downloadable DivineRune mobile applications all what are needed
for Manufacturers, Wholesalers, Retail Stores and Consumers to interface with
DivineRune platform.
 
For retailers and manufacturers, secure barcode (all known formats, including QR
Code) tagging closes the gap between online and in-store shopping experiences,
making it easier than ever for consumer to engage with a brand. Properly placed
secure barcode tagging technology directly enhances supply chain by giving
business, including consumers, an instant access to specific, relevant
information they want in one simple step, increasing conversions.
 
A user-friendly downloaded DivineRune software application running on mobile
devices protects and enhances “brand awareness”. Once DivineRune software is
downloaded, business users and consumers merely position their mobile appliance,
which can be a smartphone or DivineRune provided smartphone attachment for
business users, in front of a secure barcode tag and are instantly rewarded with
information (in the form of mobile content, a file to download, even an
automatically generated tweet or SMS message) that engages them more deeply.
 
The advantages of secure barcode product tagging go even further by placing
effective sales tools in the hands of associates, without necessitating
investments in excessive training and expensive sales materials.  Information
accessible through secure barcode product tagging ensures sales associates have
instant answers, providing a higher level of customer service. Instead of
wearing a blank expression when asked about specific product details, associates
can instead access information via secure barcode tagging to efficiently serve
the customer with confidence to close the sale.  Ability to capture and store
the information on mobile device, share with others, and access to “Buy Now” or
“Add to Shopping Cart” even after leaving the store. From a business standpoint,
the fewer steps involved, the smaller the likelihood of losing opportunities to
engage with consumers at their peak moments of receptivity. Plus, 2D Product
Tagging often comes with less overhead than a traditional SMS campaign.
 
DivineRune products subject to this agreement includes;
 
 
●
DivineLogistics  A secure track & trace platform designed to address challenging
problems associated in supply-chain logistics.

 
●
DivineAuthentication Stochastic, pattern based product authentication to address
counterfeiting, product diversion, and other illegal activities in supply chain.

 
Software Distribution Agreement – R 2011.02
Page 21

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
APPENDIX B
 
Client Engagement Schedule (Sample)

 
Software Distribution Agreement Reference Number:   ADNAS 001-2012
 
This Schedule (“Schedule”) is part of the Software Distribution Agreement
between DivineRune (hereinafter “DivineRune”) and Applied DNA Sciences Inc
(hereinafter “ADNAS”):
 
Customer
Name:
Location:
Installation/Service Site Location:
Technical Contact Person:
Phone:
Email:
Billing Address:
Billing Contact Person:
Phone:
Email:
Effective Date of this Order:

Payment Terms:  
Net 30 days
Referenced Agreement:
 
The terms and conditions of the Transactional License Agreement referenced
above, shall apply to this Schedule
     
Additional Terms:
1.
Term of this Schedule shall be ________ (__) years from Effective Date.
 
2.
ADNAS and DivineRune agree that the Software is for use within
_________________________________ and by its customers (collectively
“Customer”).
 
3.
ADNAS agrees to an Initial Activation fee of $_________.
 
4.
The parties agree that the fees below include Basic Support services, revenues
shall be adjusted as;

 
This agreement is accepted in its entirety by both parties as signed below:
 
DivineRune, Inc.
 
Applied DNA Sciences, Inc.
     
(Authorized Signature)
  (Authorized Signature)       (Name of Person Signing)   (Name of Person
Signing)       (Title)   (Title)       (Date)   (Date)

 
Software Distribution Agreement – R 2011.02
Page 22

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
APPENDIX C
 
Request for Quote

 
Date: 
     

 
ADNAS’s Main Office Location:
         
ADNAS’s Location Registering This Request:
         
ADNAS’s Employee Registering This Request:
         
Company Name Of Prospective End User:
         
Address Of Prospective End User:
         
Type Of Business:
         
Contact’s Name At Prospective End User:
         
How You Learned About This Prospect:
         
Projected Monthly Revenue in US Dollars:
         
What Steps Of The Sale Have You Done As Of Today:
   

 
Cold Call?
   
Initial Presentation?
           
Proposal?
   
Verbal Commitment?
           
Demo?
       

 

Projected Contract Sign Date?              

 
Software Distribution Agreement – R 2011.02
Page 23

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
APPENDIX D
 
Sample DivineRune End User Agreement

 
DIVINERUNE
END USER AGREEMENT (“EUA”)
NO REDISTRIBUTION PERMITTED
 
PLEASE READ THIS SOFTWARE LICENSE AGREEMENT (“LICENSE”) CAREFULLY BEFORE
INSTALLING THE DIVINERUNE SOFTWARE.  BY INSTALLING THE DIVINERUNE SOFTWARE, YOU
ARE AGREEING TO BE BOUND BY THE TERMS OF THIS LICENSE.  IF YOU DO NOT AGREE TO
THE TERMS OF THIS LICENSE, DO NOT INSTALL THE SOFTWARE AND (IF APPLICABLE)
RETURN THIS SOFTWARE TO THE PLACE WHERE YOU OBTAINED IT.
 
1. General.  The software, test scripts, documentation and other materials
accompanying this License, whether on disk, print or electronic documentation,
in read only memory, or any other media, (collectively, the “DivineRune
Software”) are licensed, not sold, to you by DivineRune Inc.
(“DivineRune”).  The rights granted herein are limited to DivineRune’s and/or
DivineRune’s licensors’ respective intellectual property rights in the
DivineRune Software and do not include any other patents or intellectual
property rights. You own the media on which the DivineRune Software is recorded
but DivineRune and/or DivineRune’s licensor (s) retain ownership of their
respective portions of the DivineRune Software itself.  The terms of this
License will govern any software upgrades provided by DivineRune that replace
and/or supplement the original DivineRune Software, unless such upgrade is
accompanied by a separate license in which case the terms of that license will
govern.
 
2. Permitted License Uses and Restrictions; No Redistribution.  Subject to the
terms and conditions of this License:
 
(a)
You may install, access to over Internet and use the DivineRune Software
internally within your business or organization. You may make only as many
internal use copies of the DivineRune Software as reasonably necessary to use
the DivineRune Software as permitted under this License and distribute such
copies only to your employees whose job duties require them to use the Softheon
Software for such testing purposes; provided that you reproduce on each copy of
the Softheon Software or portion thereof, all copyright or other proprietary
notices contained on the original.

 
(b)
You may also make one copy of the Softheon Software in machine-readable form for
backup purposes only.  You may not rent, lease, loan, sublicense or otherwise
redistribute the Softheon Software, in whole or in part.  Except as and only to
the extent permitted by applicable law, you may not decompile, reverse engineer,
disassemble, modify, or create derivative works of the Softheon Software or any
part thereof.

 
3. Termination.  This License is effective until terminated.  Your rights under
this License will terminate automatically without notice from Softheon:  (a) if
you fail to comply with any term(s) of this License after receipt of written
notice and thirty (30) day opportunity to cure; (b) upon Softheon’s release of
an updated or revised version of the Softheon Software; or (c) if a new version
of Softheon’s operating system software is released which is incompatible with
this version of the Softheon Software. Upon the termination of this License, you
shall immediately cease all use and copying of the Softheon Software, in whole
or in part.   You may terminate this License at any time by providing at least
ninety (90) prior written notice to Softheon.
 
Software Distribution Agreement – R 2011.02
Page 24

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
4. Limited Warranty on Media (if applicable).  Softheon warrants the media on
which the Softheon Software is recorded and delivered by Softheon (if any) to be
free from defects in materials and workmanship under normal use for a period of
ninety (90) days from the date of original retail purchase.  Your exclusive
remedy under this Section shall be, at Softheon’s option, a refund of the
purchase price of the product containing the Softheon Software or replacement of
the Softheon Software, which is returned to Softheon or a Softheon authorized
representative with a copy of the receipt.  THIS LIMITED WARRANTY AND ANY
IMPLIED WARRANTIES ON THE MEDIA INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, OF SATISFACTORY QUALITY, AND OF FITNESS FOR A
PARTICULAR PURPOSE, ARE LIMITED IN DURATION TO NINETY (90) DAYS FROM THE DATE OF
ORIGINAL RETAIL PURCHASE.  SOME JURISDICTIONS DO NOT ALLOW LIMITATIONS ON HOW
LONG IMPLIED WARRANTY LASTS, SO THE ABOVE LIMITATION MAY NOT APPLY TO YOU.  THE
LIMITED WARRANTY SET FORTH HEREIN IS THE ONLY WARRANTY MADE TO YOU AND IS
PROVIDED IN LIEU OF ANY OTHER WARRANTIES (IF ANY) CREATED BY ANY DOCUMENTATION,
PACKAGING OR OTHERWISE.  THIS LIMITED WARRANTY GIVES YOU SPECIFIC LEGAL RIGHTS,
AND YOU MAY ALSO HAVE OTHER RIGHTS, WHICH VARY BY JURISDICTION.
 
5. Disclaimer of Warranties. YOU EXPRESSLY ACKNOWLEDGE AND AGREE THAT USE OF THE
SOFTHEON SOFTWARE IS AT YOUR SOLE RISK AND THAT THE ENTIRE RISK AS TO
SATISFACTORY QUALITY, PERFORMANCE, ACCURACY AND EFFORT IS WITH YOU. EXCEPT FOR
THE LIMITED WARRANTY ON MEDIA SET FORTH ABOVE AND TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, AND WITHOUT WARRANTY OF ANY KIND, AND SOFTHEON AND
SOFTHEON’S LICENSORS (COLLECTIVELY REFERRED TO AS “SOFTHEON” FOR THE PURPOSES OF
SECTIONS 5 AND 6) HEREBY DISCLAIM ALL WARRANTIES AND CONDITIONS WITH RESPECT TO
THE Softheon SOFTWARE, EITHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES AND/OR CONDITIONS OF MERCHANTABILITY, OF
SATISFACTORY QUALITY, OF FITNESS FOR A PARTICULAR PURPOSE, OF ACCURACY, OF QUIET
ENJOYMENT,.  SOFTHEON DOES NOT WARRANT AGAINST INTERFERENCE WITH YOUR ENJOYMENT
OF THE SOFTHEON SOFTWARE, THAT THE FUNCTIONS CONTAINED IN THE SOFTHEON SOFTWARE
WILL MEET YOUR REQUIREMENTS, THAT THE OPERATION OF THE SOFTHEON SOFTWARE WILL BE
UNINTERRUPTED OR ERROR-FREE, OR THAT DEFECTS IN THE SOFTHEON SOFTWARE WILL BE
CORRECTED. NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY SOFTHEON OR AN
SOFTHEON AUTHORIZED REPRESENTATIVE SHALL CREATE A WARRANTY.  .  SOME
JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF IMPLIED WARRANTIES OR LIMITATIONS ON
APPLICABLE STATUTORY RIGHTS OF A CONSUMER, SO THE ABOVE EXCLUSION AND
LIMITATIONS MAY NOT APPLY TO YOU.
 
6. Limitation of Liability. TO THE EXTENT NOT PROHIBITED BY LAW, IN NO EVENT
SHALL Softheon BE LIABLE FOR PERSONAL INJURY, OR ANY INCIDENTAL, SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES WHATSOEVER, INCLUDING, WITHOUT LIMITATION,
DAMAGES FOR LOSS OF PROFITS, LOSS OF DATA, BUSINESS INTERRUPTION OR ANY OTHER
COMMERCIAL DAMAGES OR LOSSES, ARISING OUT OF OR RELATED TO YOUR USE OR INABILITY
TO USE THE SOFTHEON SOFTWARE, HOWEVER CAUSED, REGARDLESS OF THE THEORY OF
LIABILITY (CONTRACT, TORT OR OTHERWISE) AND EVEN IF Softheon HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. SOME JURISDICTIONS DO NOT ALLOW THE LIMITATION
OF LIABILITY FOR PERSONAL INJURY, OR OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO
THIS LIMITATION MAY NOT APPLY TO YOU.  In no event shall Softheon’s total
liability to you for all damages (other than as may be required by applicable
law in cases involving personal injury) exceed the amount of fifty dollars
($50.00).  The foregoing limitations will apply even if the above stated remedy
fails of its essential purpose.
 
Software Distribution Agreement – R 2011.02
Page 25

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
7. Export Law Assurances.  You may not use or otherwise export or re-export the
Softheon Software except as authorized by United States law and the laws of the
jurisdiction in which the Softheon Software was obtained.  In particular, but
without limitation, the Softheon Software may not be exported or re-exported (a)
into (or to a national or resident of) any U.S. embargoed countries (currently
Cuba, Iran, Libya, North Korea, Sudan, and Syria) or (b) to anyone on the U.S.
Treasury Department’s list of Specially Designated Nationals or the U.S.
Department of Commerce Denied Person’s List or Entity List.  By using the
Softheon Software, you represent and warrant that you are not located in, under
control of, or a national or resident of any such country or on any such list.
 
8. Government End Users. The Softheon Software and related documentation are
“Commercial Items”, as that term is defined at 48 C.F.R. §2.101, consisting of
“Commercial Computer Software” and “Commercial Computer Software Documentation”,
as such terms are used in 48 C.F.R. §12.212 or 48 C.F.R. §227.7202, as
applicable.  Consistent with 48 C.F.R. §12.212 or 48 C.F.R. §227.7202-1through
227.7202-4, as applicable, the Commercial Computer Software and Commercial
Computer Software Documentation are being licensed to U.S. Government end users
(a) only as Commercial Items and (b) with only those rights as are granted to
all other end users pursuant to the terms and conditions
herein.  Unpublished-rights reserved under the copyright laws of the United
States.
 
9. Controlling Law and Severability. This License will be governed by and
construed in accordance with the laws of the State of New York, as applied to
agreements entered into and to be performed entirely within New York. This
License shall not be governed by the United Nations Convention on Contracts for
the International Sale of Goods, the application of which is expressly excluded.
If for any reason a court of competent jurisdiction finds any provision, or
portion thereof, to be unenforceable, the remainder of this License shall
continue in full force and effect.
 
10. Complete Agreement.  This License constitutes the entire agreement between
the parties with respect to the use of the Softheon Software licensed hereunder
and supersedes all prior or contemporaneous understandings regarding such
subject matter.  No amendment to or modification of this License will be binding
unless in writing and signed by Softheon. The parties hereto confirm that they
have requested that this License and all related documents be drafted in
English.
 
Software Distribution Agreement – R 2011.02
Page 26

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
APPENDIX E
 
Training Services

 
SALES TRAINING
2 Days of training to include:
 
 
1.
Training On The Demonstration Of DivineRune Software

 
 
2.
How To Quality and Find Prospects

 
 
3.
How To Do A Written Proposal

 
 
4.
Written Marketing Support Material Such As Brochures, Presentation Tools and
References

 
TECHNICAL TRAINING
3 Days of training to Include:
 
 
1.
Evaluating Your Customer’s Requirements (Hardware and Software) And How To
Present Them To The Customer: Supply Chain Management, Secure Logistic, Mobile
Commerce, etc.)

 
 
2.
How To Physically Install, Configure and Test DivineRune Software

 
 
3.
How To Do System Administrator And End User Hands-On Training Of DivineRune
Software

 
Software Distribution Agreement – R 2011.02
Page 27

 
 

--------------------------------------------------------------------------------

 
 
ADNAS-2011-001 DivineRune Software Distribution Agreement 2012-01-25 FINAL draft

 
APPENDIX F
 
Safe Countries

 
Australia
 
Canada
 
Countries of Scandinavia
 
Countries of the European Community
 
Liechtenstein
 
Mexico
 
New Zealand
 
Switzerland
 
United States of America
 
Software Distribution Agreement – R 2011.02
Page 28

 